Citation Nr: 1743896	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-32 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to death pension benefits, to include special monthly pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran had active service from April 1964 to October 1947.  He died in March 2009.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 determination by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Pension Management Center.  The case is now under the jurisdiction of the VA Regional Office (RO) in Indianapolis, Indiana.  

Although the appellant was initially not represented by a Veterans Service Organization or attorney, in the January 2014 VA 21-22, the appellant executed her power of attorney in favor of the Veterans of Foreign Wars (VFW).  

In the January 2014 decision, the Board remanded the appellant's claim for nonservice-connected death pension benefits, to include special monthly pension, in order to provide her the necessary notice and instructions relevant to her claim.  Specifically, the Agency of Original Jurisdiction (AOJ) was instructed to explain to the appellant the importance of filing the required forms to assess her current financial status, including a VA Form 5655 (Financial Status Report), a VA Form 21-0518-1 (Improved Pension Eligibility Verification Report for Surviving Spouse With No Children), and a VA Form 21-8416b (Medical Expense Report) so that she can provide the necessary data concerning the years from 2009 to the present.  The record reflects that the appellant was provided with the requisite notification letter in December 2016.  Along with this letter, the AOJ also provided the appellant with the VA Form 21-8416 form (Medical Expense Report), VA Form 5655 (Financial Status Report), and VA Form 21-0518-1 (Improved Pension Eligibility Verification Report for Surviving Spouse with No Children).  The appellant was also informed that in order to process her claim properly, one form of each type was necessary for each year from March [redacted], 1009 to December 31, 2016.  The record reflects that despite receiving this information, the appellant only completed and submitted the necessary forms for the 2014 year.  Accordingly, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).     


FINDINGS OF FACT

1.  For the period from March 2009, the appellant's countable annual income for VA pension purposes exceeds the requisite maximum annual pension rate (MAPR) for nonservice-connected death pension benefits.

2.  As the appellant's countable annual income for VA pension purposes exceeds the requisite MAPR for nonservice-connected death pension benefits for the period from March 2009 forward, she is not entitled to receive nonservice-connected death pension benefits, and is therefore ineligible for a higher rate of death pension, special monthly pension, based on the need for regular aid and attendance of another person or on account of being housebound.  


CONCLUSIONS OF LAW

1.  For the period from March 2009, the criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 5107 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2016).

2.  The criteria for basic eligibility for special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound are not met.  38 U.S.C.A. §§ 1502, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the appellant's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Analysis

Death Pension

Improved death pension is a benefit payable to the surviving spouse of a Veteran of wartime service who has died of nonservice-connected disability. Basic entitlement exists if (i) the Veteran served during a period of war; and (ii) had at least 90 days of active military service; or (iii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iv) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24. See 38 C.F.R. § 3.3 (b)(4) (2016).

Pension is payable only if the surviving spouse was married to the veteran before January 1, 1957, for a World War II veteran; before February 1, 1965, for a Korean conflict veteran; before May 8, 1985, for a Vietnam era veteran; or before January 1, 2001, for a Persian Gulf War veteran, or for one year or more, or if a child was born prior to or during the marriage. 38 U.S.C.A. § 1541 (f). 

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The maximum annual rate of improved pension for a surviving spouse is specified by statute and is increased periodically under 38 U.S.C.A. § 5312.  See 38 C.F.R. § 3.23. 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503 (a); see also 38 C.F.R. § 3.271 (a). 

Social Security Administration (SSA) benefits and retirement pension benefits from private companies are not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  Medical expenses of the claimant in excess of five percent of the applicable maximum annual pension rate (MAPR), which have been paid, may be excluded from an individual's income for the same 12-month period, to the extent they were paid.  See 38 C.F.R. § 3.272 (g)(2)(iii).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21 (2016). 

Under 38 C.F.R. § 3.272, amounts paid by a spouse before the Veteran's death for expenses of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272 (h)(1)(i). 

Likewise, amounts paid by a surviving spouse or child of the veteran for the veteran's just debts, expenses of last illness, and burial (to the extent such burial expenses are not reimbursed under chapter 23 of title 38 U.S.C.) will be deducted from the income of the surviving spouse or child.  38 C.F.R. § 3.272 (h)(1)(ii).  The term "just debts" does not include any debt that is secured by real or personal property.  Id.  Similarly, expenses of last illnesses, burials, and just debts that are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage. 38 C.F.R. § 3.272 (h). Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  Id. 

Under 38 C.F.R. § 3.272, the following shall also be excluded from countable income for the purpose of determining entitlement to nonservice-connected death pension benefits; welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; and profit from sale of property; and joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner). 

The Veteran's service personnel records reflect that he had active service from April 1946 to October 1947.  A February 1952 Certificate reflects that the appellant and the Veteran were married in October 1963.  In her February 2010 Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits for a Surviving Spouse or Child, the appellant reported that she and the Veteran were married from the date of their marriage until the date of his death in March 2009.  There is nothing in the record to dispute this assertion.  Accordingly, the appellant meets the basic entitlement elements necessary for death pension benefits.

The appellant's income consists of recurring SSA benefit payments and monthly retirement benefits. This income is not excludable and must be deducted from any improved death pension award. 38 C.F.R. §§ 3.271, 3.272. When recurring income will continue through a 12 month period, the income will be multiplied by 12 to arrive at the 12 month annualized income.

The appellant has only two forms of excludable expense in the course of this appeal - her medical expenses and the Veteran's funeral expenses.  Specifically, the appellant has medical insurance premium payments, and supplemental medical insurance payments for each calendar year, as well as incidental, nonrecurring type medical expenses that she reported in 2013.  Also, in her December 2012 Application for DIC, Death Pension and Accrued Benefits by a Surviving Spouse or Child, the appellant indicated that she paid $750 for the Veteran's funeral expenses.  

The appeal covers the appellant's improved death pension award from March 2009 to the present time.  The MAPR, the appellant's income, and her medical expenses have changed during the period on appeal.  Several rules govern each type of change.  

The MAPR changed five times during the period on appeal.  Specifically, the MAPR for a surviving spouse without a dependent child was $7,933 in 2009 and 2010, and changed to $8,219 to in December 2011.  It subsequently changed to $8,359 in December 2012, $8,485 in December 2013, $8,630 in December 2014, and $8,656 in December 2016.  When the MAPR changes, the monthly rate of pension shall be computed by reducing the new MAPR by the annual countable income on the effective date of the MAPR and dividing the remainder by twelve.  38 C.F.R. § 3.273 (b)(1).

The appellant's SSA income increased between 2010 and 2011.  When income increases, the monthly rate of payable pension shall be computed by reducing the beneficiary's MAPR by the new amount of countable income on the effective date of the change in the amount of income and dividing the remainder by 12.  38 C.F.R. § 3.273 (b)(2).  The SSA Inquiry sheets reflect that that from March 2009 to December 2011, the appellant was receiving $1397.90 per month in SSA disability benefits.  Effective December 2011, the appellant's SSA disability benefits increased to $1,447 per month.  These records also show that the standard medical insurance premium deducted from the monthly SSA disability benefits was $99.90.  

Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 C.F.R. §§ 3.271, 3.272.  Annualization periods have two types, the initial annualization period and calendar years  As pertinent for this case, for the initial annualization period, income will be counted from the date of the Veteran's death (March [redacted], 2009) through the end of the month that is 12 months after that date (March [redacted], 2010).  After the initial year, countable income is generally based on the calendar year.  M21-1 MR V.i.3.A.3.b&c.  When the initial annualization period and the first calendar year beginning after the initial award overlap, the greater benefit is awarded. M21-1 MR V.iii.1.E.34.e.  Therefore, the Board has considered the initial annualization period and calendar years 2010, 2013, and 2014 to exclude medical expenses properly below. 

As a result of changes in the MAPR, income, and medical expenses, the appeal consists of multiple distinct periods.  In considering pension amounts, fractions of a dollar are reduced to the nearest whole dollar for the purposes of determining annual income.  38 C.F.R. §§ 3.29 (b), 3.272(a).

As noted above, SSA inquiries showed that the appellant was entitled to a gross amount of $1397.90 per month, effective as of March 2009; and $1447.90 per month, effective as of December 1, 2011.  

The initial annualization period covered the period from March [redacted], 2009 through March [redacted], 2010.  Accordingly, her annual SSA income was $16,774.80 ($1397.90 times 12 months) from March 2009 through March 2010.  During this period, the MAPR for a surviving spouse without a dependent child was $7,933.00.  As noted above, from March 2009 to March 2010,  the appellant's monthly SSA income was $1397.90. Her monthly medical expenses for the initial annualization period included the monthly medical insurance premiums deducted from her SSA payments every month ($99.90), which reached a yearly total of $1,198.80.  Also, in her February 2010 application, the appellant indicated that she paid $189.00 a month for supplemental medical insurance which reached a yearly total of $2,268.  As such, her medical expenses for the initial annualization period amounted to $3,466.80.  Also, as noted above, in her December 2012 Application for DIC, Death Pension and Accrued Benefits by a Surviving Spouse or Child, the appellant indicated that she paid $750 for the Veteran's funeral expenses.  After deducting $3,069.80 ($3,466.80 - $397.00) in excludable medical expenses reported for the initial annualization year, as well as the amount paid for the Veteran's funeral expenses ($750.00) from the appellant's yearly income ($16,774.80), the total amounts to $12,955, which still exceeds the MAPR ($7,993.00) for the calendar year prior to December 1, 2011.

Even using the lower monthly amount of $1200 in SSA disability income payments reported by the appellant in her February 2010 Application, the Veteran's annual SSA income would have been $14,400 ($1200 times 12 months).  After deducting $3,069.80 ($3,466.80 - $397.00) in excludable medical expenses reported for the initial annualization year, as well as the amount paid for the Veteran's funeral expenses ($750) from the appellant's yearly income ($14,400.00), the total amounts to $10,580.20, which still exceeds the MAPR ($7,993.00) for the calendar year prior to December 1, 2011.

The Board notes that the initial annualization period would be from the date of the Veteran's death on March [redacted], 2009 until March [redacted], 2010, or the end of the twelfth month after that date; and the next annualization period would be based on the calendar year, or from January 1, 2010, through December 31, 2010, such that there would be a period of overlap.  See M21-1, Part V, Subpart iii, 1.E.7.a.  Nevertheless, to avoid confusion, because the evidence shows very similar income and expense amounts for the 2009 and 2010 years, and the MAPR remained at $7,933 these years, the Board will focus on the sources of incomes, and medical expenses for these years and use only the lowest amounts.  As noted below, even the lowest income amounts and the highest excludable expense amounts do not result in a countable income below the MAPR.

For the second annualization period from January 1, 2010 through December 31, 2010, as summarized above, the appellant's SSA income remained at $1,397 per month and her medical expenses also remained the same.  However, the lowest indicated SSA annual income amount reported by the Veteran was $14,400 (or $1,200 monthly).  After deducting $3,069.80 ($3,466.80 - $397.00) in excludable medical expenses reported for this annualization year, as well as the amount paid for the Veteran's funeral expenses ($750.00) from the appellant's yearly income ($14,400.00), the total amounts to $10,580.20, which still exceeds the MAPR ($7,993.00) for the calendar year prior to December 1, 2011.

The third period covers the period from January 1, 2011 through December 31 2011. The MAPR for a surviving spouse without a dependent child was increased to $8,219.00, effective December 1, 2011, and her monthly SSA income was increased to $1,447.90 in December 2011.  However, a July 2012 letter from the SSA reflects that beginning December 2011, the appellant's full monthly SSA benefit before any deduction was $1,448.50.  The Veteran's medical expenses appear to have remained the same during this period.  Utilizing the appellant's monthly SSA income for the period prior to December 1, 2011 ($1,397), which amounted to an annual SSA income of $16,774.80, and the MAPR for the calendar year prior to December 1, 2011 ($7,993.00), when deducting $3,069.80 ($3,466.80 - $397.00) in excludable medical expenses reported for the 2009, 2010 and 2011 years, along with the Veteran's funeral expenses ($750) the total amounts to $12,955.00, which exceeds the MAPR ($7,933.00) for the calendar year prior to December 1, 2011.  Utilizing the lowest indicated SSA annual income amount reported by the Veteran prior to December 1, 2011, which amounted to $14,400 (or $1,200 monthly) and the MAPR for the calendar year prior to December 1, 2011 ($7,933.00), when deducting $3,069.80 ($3,466.80 - $397.00) in excludable medical expenses reported for the 2009, 2010 and 2011 years, and the Veteran's funeral expenses ($750.00) from the appellant's yearly income, the total amounts to $10,581.00, which exceeds the MAPR ($7,933.00) for the calendar year prior to December 1, 2011.  
 
Utilizing the newer monthly SSA income from December 1, 2011 ($1,448.50), the appellant's yearly income was shown to be $17,382.00.  The appellant's medical expenses for the period from January 1, 2011 to December 31, 2011 remained at $3,466.80.  Utilizing the MAPR effective December 1, 2011, the excludable medical expense threshold (5 percent of the base MAPR) was $410.  After deducting $3,056.80 ($3,466.80 - $410.00) in excludable medical expenses reported for the 2011 year, as well as the amount paid for the Veteran's funeral expenses ($750.00) from the Veteran's yearly income of $17,374.80 ($1447.90 times twelve), the total amounts to $13,575.20, which exceeds the MAPR effective from December 1, 2011 (8,219).

The fourth period covers the period from January 1, 2012 through December 31 2012.  The Board notes that the MAPR for a surviving spouse without a dependent child was increased to $8359.00, effective December 1, 2012, and her monthly SSA income was $1,448.50, with a yearly total $17,382.  In her December 2012 Application for DIC, Death Pension and Accrued Benefits, the appellant also indicated that she was receiving monthly retirement benefits in the amount of $77.50, with a yearly total of $930.00.  [The Board acknowledges that the appellant noted in her December 2012 application that she was receiving $1,348.00 a month in SSA benefits.  However, in the July 2012 letter, the SSA indicated that beginning in December 2011, the appellant's full monthly SSA benefits were $1,448.50, and after the deduction of $99.90 for medical insurance premiums, the appellant's regular Social Security payment was $1,348 each month.]  Annualized, her income was $18,312.00. Her medical expenses for this period include the monthly medical insurance premium payments of ($99.90), and supplemental insurance payments in the amount of $233.00 (see December 2012 Application for DIC, Death Pension and Accrued Benefits), with a monthly total of $332.90, and a yearly total of $3,994.80.  Utilizing the MAPR effective December 1, 2011 to November 30, 2012 ($8,219), the excludable medical expense threshold (5 percent of the base MAPR) was $410.  After deducting $3,584.80 ($3,994.80 - $410.00) in excludable medical expenses reported for the 2012 year, as well as the amount paid for the Veteran's funeral expenses ($750.00) from the Veteran's yearly income of $18,312.00, the total amounts to $13,977.20, which exceeds the MAPR ($8,219) for this calendar year.

Utilizing the MAPR effective from December 1, 2012 ($8,359) for this same period, the excludable medical expense threshold (5 percent of the base MAPR) was $417.  After deducting $3,577.80 ($3,994.80 - $417.00) in excludable medical expenses reported for the 2012 year, as well as the amount paid for the Veteran's funeral expenses ($750.00) from the appellant's yearly income of $18,312.00, the total amounts to $13,984.20, which exceeds the MAPR effective from December 1, 2012 (8,359).  

The fifth period covers the period from January 1, 2013 through December 31, 2013.  The Board notes that the MAPR for a surviving spouse without a dependent child was increased to $8,485.00, effective December 1, 2013.  The Veteran's monthly SSA income remained at $1448.50, with a yearly total $17,382.  In addition, her monthly retirement benefits remained at $77.50, with a yearly total of $930.00.  Annualized, her income was $18,312.  Her medical expenses for this period also include the monthly medical insurance premium payments of ($99.90), with a yearly total of $1,198.80, and supplemental insurance payments in the amount of $233.00 (the amount reported by the Veteran in her December 2012 Application), with a yearly total of $2,796.  The appellant also submitted a Kmart pharmacy statement which documented her out-of-pocket medical expenses for her prescribed medication for the 2013 year, with a yearly total of $111.24.  As such, the yearly total for her medical expenses for this period was $4,106.  Utilizing the MAPR effective from December 1, 2012 to November 30, 2013 ($8,359), the excludable medical expense threshold (5 percent of the base MAPR) was $417.  After deducting $3,689 ($4106 - $417) in excludable medical expenses reported for the 2013 year, as well as the amount paid for the Veteran's funeral expenses ($750.00) from the Veteran's yearly income of $18,312, the total amounts to $13,873, which exceeds the MAPR effective from January 1, 2013 to November 30, 2013 (8,359).  

Utilizing the MAPR effective December 1, 2013 ($8,485) for this same period of time, the excludable medical expense threshold (5 percent of the base MAPR) was $424.  After deducting $3,682 ($4,106 - $424.00) in excludable medical expenses reported for the 2013 year, as well as the amount paid for the Veteran's funeral expenses ($750.00) from the Veteran's yearly income of $18,312, the total amounts to $13,880, which exceeds the MAPR effective December 1, 2013 ($8,485) .

The sixth period covers the period from January 1, 2014 through December 31, 2014.  The Board notes that the MAPR for a surviving spouse without a dependent child was increased to $8,630.00, effective December 1, 2014.  The appellant completed a Financial Status Report and Improved Eligibility Verification Report for the 2014 year, wherein she noted that her monthly SSA income was $1401 with a yearly total $16,812.00.  In addition, she noted that her monthly retirement benefits remained at $77.50, with a yearly total of $930.00.  Annualized, her income was $17,742.00.  She also noted that her average monthly expenses included supplemental medical insurance payments in the amount of $242.40, with a yearly total of $2,908.80.  The Board assumes the appellant's medical expenses for this period also included the monthly medical insurance premium payments of $99.90, with a yearly total of $1,198.80.  As such, the yearly total for her medical expenses for this period was $4,107.60.  The Board also acknowledges that the appellant listed her debts which included monthly mortgage payments in the amount of $431.44 to Chase Home Equity Loans, and monthly payments in the amount of $25.00 for her Sear's credit card.  The Board notes that amounts paid to mortgage holders are for debts secured by real property and, as such, those expenses could not be considered as "just debts" for pension purposes.  With regard to the Sear's credit card, the appellant indicated that this debt began in January 2011, and therefore more than a year after the Veteran's death, and cannot be considered part of the Veteran's just debts.  

Utilizing the MAPR still effective from January 1, 2014 to November 30, 2014 ($8,485), the excludable medical expense threshold (5 percent of the base MAPR) was $424.  After deducting $3,683 ($4107.60 - $424.00) in excludable medical expenses reported for the 2014 year, as well as the amount paid for the Veteran's funeral expenses ($750.00) from the Veteran's yearly income of $17,742.00, the total amounts to $13,309, which exceeds the MAPR effective from December 1, 2013 to November 30, 2014 (8,485).  

Utilizing the MAPR effective December 1, 2014 ($8,630) for this same calendar year, the excludable medical expense threshold (5 percent of the base MAPR) was $431.  After deducting $3,676.60 ($4,107.60 - $431.00) in excludable medical expenses reported for the 2014 year, as well as the amount paid for the Veteran's funeral expenses ($750.00) from the Veteran's yearly income of $17,742.00, the total amounts to $13,315.40, which exceeds the MAPR effective December 1, 2014.  

The appellant has not provided any additional records, receipts or reports documenting her monthly income and expenses following the 2014 calendar year.  The Board notes that the MAPR for a surviving spouse without a dependent child was increased to $8,656.00, effective December 1, 2016.  Assuming her monthly SSA disability benefits remained at $1401 (as reported by her in her last Financial Status report), with a yearly total of $16,812.00, and she continued receiving monthly retirement benefits of $77.50, with a yearly total of $930, then her annual income remained at $17,742.00.  Utilizing the average monthly expenses reported by the Veteran in her Financial Status Report and Improved Pension Eligibility Verification Report, (private medical insurance payments in the amount of $242.40, with a yearly total of $2,908.00, and monthly medical insurance premium payments of $99.90, with a yearly total of $1,198.80), then the yearly total for her medical expenses for this period was $4,107.60.  Utilizing the MAPR effective from December 1, 2016 ($8,656), the excludable medical expense threshold (5 percent of the base MAPR) was $432.  After deducting $3,675.60 ($4107.60 - $432.00) in excludable medical expenses, as well as the amount paid for the Veteran's funeral expenses ($750.00) from the appellant's yearly income of $17,742.00, the total amounts to $13,316.40, which exceeds the MAPR effective from December 1, 2016 (8,656).  

Although she has provided a Financial Status Report, an Improved Pension Eligibility Verification Report, as well as several records, receipts and reports documenting what her monthly expenses were in 2011, 2012, 2013, and 2014, even when taking these expenses into consideration, when the medical expenses were deducted from the appellant's gross income, her yearly income still exceeded the designated MAPR for that particular year and/or period.  Indeed, even when utilizing the Veteran's lowest reported annual income of $14,400.00, and her highest noted medical expenses of $4,107.60, and applying this amount to most recent MAPR effective December 1, 2016 ($8656), upon deducting $3,675.6 ($4,107.60 - $432) in excludable medical expenses, as well as the amount paid for the Veteran's funeral expenses ($750) from the appellant's yearly income of $14,400, the total amounts to $9,974.40, which exceeds the MAPR effective from December 1, 2016 ($8656).  

The Board reminds the appellant that the duty to assist is not a "one-way street." If an appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The burden is on the appellant to demonstrate that her annual income is below the maximum allowable rate for receipt of death pension. 

As the available evidence shows that from March 2009 forward, the appellant's annual income exceeds the specified MAPR for the award of nonservice-connected death pension benefits for a surviving spouse with no dependents, the claim of entitlement to nonservice-connected death pension benefits must be denied due to excessive yearly income. 

The Board has certainly considered the severity of the appellant's financial status; however, there is no interpretation of the facts of this case which will support a legal basis for a favorable action with regard to the appellant's claim. The appellant's countable income exceeds the MAPR for the initial annualization period, as well as the subsequent calendar years. Thus, the application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Special Monthly Pension

Pursuant to 38 U.S.C.A. § 1541(d)(1), if a surviving spouse who is entitled to pension under subsection (b) of this section is in need of regular aid and attendance, a higher rate of death pension is available for the surviving spouse.  For pension purposes, a person shall be considered in need of regular aid and attendance if the person is (1) a patient in a nursing home, or (2) blind or so nearly blind or significantly disabled as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502 (b).  A person will be considered blind or so nearly blind as to need regular aid and attendance if he or she has corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less. 38 C.F.R. §3.351 (c)(1).  In determining whether a person needs regular aid and attendance, consideration is accorded to the inability of the person to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or to protect herself from hazards or dangers incident to her daily environment.  It is not required that all of the listed types of incapacity be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352 (a).  Even when a surviving spouse who is entitled to pension does not qualify for pension at the aid and attendance rate, an increased rate of pension is authorized if the person is permanently housebound. 38 U.S.C.A. § 1541 (e).  A person is considered permanently housebound if she is substantially confined to her home by reason of disabilities that are reasonably certain to remain throughout her lifetime.  38 U.S.C.A. § 1502 (c); 38 C.F.R. § 3.351 (f). 

Thus, the claim for entitlement to special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound is predicated on an award of pension benefits, in this case death pension benefits, the appellant does not have eligibility for these benefits.  The Board is without authority to grant this claim and is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104, Harvey v. Brown, 6 Vet. App. 416 (1994).  Accordingly, the claim for entitlement to nonservice-connected death pension benefits and the claim for entitlement to special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound, must be denied.


ORDER

Entitlement to non service-connected death pension benefits is denied.  

Entitlement to special monthly pension based on the need for regular aid and attendance of another person or on account of being housebound is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


